UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5075


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FERNARD LEE JORDAN, a/k/a Fernando Lee Jordan,

                Defendant – Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:10-cr-00171-REP-1)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Reginald M. Barley, Richmond, Virginia, for Appellant.       Richard
Daniel   Cooke,   Fernando   Groene,  Assistant  United       States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fernard    Lee   Jordan     pled   guilty      to   possession      with

intent to distribute 500 grams or more of cocaine, in violation

of 21 U.S.C.A. § 841(a), (b)(1)(B)(ii) (West 1999 & Supp. 2011).

The district court sentenced him to 108 months’ imprisonment.

On    appeal,   counsel   has   filed   a    brief   pursuant      to   Anders    v.

California,     386   U.S.   738   (1967),     stating     that    there   are    no

meritorious issues for appeal but noting that Jordan asserted

that he was arrested on an invalid warrant and also sought to

challenge the drug quantity attributed to him and the district

court’s decision to sentence him at the top, rather than the

bottom of the advisory Guidelines range.              Jordan was informed of

his right to file a pro se supplemental brief but has not done

so.    The Government has moved to dismiss the appeal based upon

Jordan’s waiver of his appellate rights.              We affirm in part and

dismiss in part.

            A   defendant    may   waive    the    right   to     appeal   if   that

waiver is knowing and intelligent.             United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the Fed. R. Crim. P. 11 colloquy, the

waiver is both valid and enforceable.              United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. Wessells,

936 F.2d 165, 167-68 (4th Cir. 1991).             The question of whether a

                                        2
defendant validly waived his right to appeal is a question of

law that we review de novo.                    United States v. Blick, 408 F.3d

162, 168 (4th Cir. 2005).

              Our review of the record leads us to conclude that

Jordan knowingly and voluntarily waived the right to appeal his

sentence.       Moreover, the sentencing issues raised on appeal fall

within the scope of the waiver.                          We therefore grant, in part,

the    Government’s      motion         to    dismiss       Jordan’s      appeal   from     his

sentence.

              Although the waiver provision in the plea agreement

precludes       our    review      of    the       sentence,      the    waiver    does     not

preclude our review of any errors in Jordan’s conviction that

may be revealed by our review pursuant to Anders.                            Our review of

the    transcript       of   the    plea       colloquy         convinces    us    that     the

district court fully complied with the mandates of Rule 11 in

accepting Jordan’s guilty plea.                        The district court ensured that

the plea was entered knowingly and voluntarily and was supported

by an independent factual basis.                        See United States v. DeFusco,

949 F.2d 114, 116, 119-20 (4th Cir. 1991).                              To the extent that

Jordan seeks to challenge the validity of the arrest warrant,

this    issue    was    waived      by       his       guilty   plea.      See    Tollett    v.

Henderson, 411 U.S. 258, 267 (1973); United States v. Willis,

992    F.2d   489,     490   (4th       Cir.       1993).       We   therefore     deny     the



                                                   3
Government’s motion to dismiss the appeal from the conviction,

and affirm Jordan’ conviction.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the waiver.          We therefore affirm Jordan’s conviction

and dismiss the appeal of his sentence.                       This court requires

that counsel inform his client, in writing, of the right to

petition   the   Supreme    Court     of       the   United   States     for   further

review.    If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel may renew his motion in this court for leave to withdraw

from representation.        Counsel’s motion must state that a copy

thereof    was   served    on   the   client.           We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                           4